OFFICE   OF THE Al7ORNEY        GENERAL   OF TEXAS
                               AUSTIN




                                              '&2"1ary 16, 1939



xr. Fred ?Iiom
De?artmnt  or ?ublic .iarety
Austin,Texas


                                    /ll%$al limb forB&jh$ay




                   , badges, arza and      sor
   emsm:tioo, raBio9, first sld sup3lia8,
   cmtingent expmses and all othm reason- ALL. 31,    Aug. 31,
   able md neceasesy expemee, inoludI.zg    1930       1939
   ;E3intenanoe,labor and eQti&uent of the   ..
   tralnln~ school for ptroken. . . . . . %U38;000.00 3183,000100*
          "The tera *neCiclneq 113 mt lidi   t:,sub-
    ste.acessupposed to pxsese J-Jrst:ve2s remdial
    ?roperties,but h-r also Cie zaeting 31 tCe :;aallq
    art-the so2ance of p3se,mfag h33lth ad treathg
    d%seEtSe SOT the purpose of cure--%kstkr s:ichtreat-
    ssat  infolves tbs cse aC zedicsl sl;bstanees
                                                .or3ot.*
         Pm23ths opiuL35of   th3   calirma   d.vpemCourt, Ia
3tion Iron York8 t. izzkssr;rial
                              Ace. !ha5issl3n,WV zfio.410,
we quote:
         -It th8lTtfOIW fG~OW3 c-at the reGic%l and surg.Z-
    cal services ooate!wlatedand called for by the statute
    ia.questioastrclrld be suoh as orilltend to seoure the
    rstum of the worksum to poduotivo Baployaent.*
          The above o&sea do sot invalve.the@at la.qtiea%ko&
Xe sere4 include.the~.@otatione as indiloatiueof the faot that
the term %edio%~e~ la riotcxfined to drugs alon.8,and tix& t?re
tern %edloal eerv%cezP-Is~2otomflned to the ad&nisteriag 0r
zedZoiaeeaalone, but imludes ax& *Coal treatzteat  as zfiybe
neosssaxytto restore a zm As mar'ae CYB be to norxl condition
3f healtliand aatlvity.




        Zit?wut Sesitstioa, we 3Ovise thet :.i;?~ia-~y be used rrnz
%a ssceg t&us agpmpr%ated t3 ~.xrcWw3kr. Ley en artltioial lizb.
                                      hw3    vexi tr-ily